DETAILED ACTION
The communication dated 11/17/2021 has been entered and fully considered.
Claims 3-4 have been cancelled. Claims 1-2 and 5-13 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments have overcome the 112(b) rejection in the Non-Final Office action of 8/20/2021; therefore the 112(b) rejection is withdrawn.
Applicant’s arguments, see pg. 7, filed 11/17/2021, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive. The Applicant argues that TORII and YAMAMOTO does not teach the first deformation amount is always larger than the second deformation with respect to the plurality of shot regions, or the first deformation amount is always smaller than the second deformation amount with respect to the plurality of shot regions. The Examiner agrees that TORII and YAMAMOTO do not teach the newly added limitation. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (U.S. PGPUB 2016/0077451), hereinafter NAKAGAWA, in view of Baba et al. (U.S. PGPUB 2016/0354969), hereinafter BABA.
Regarding claim 1, NAKAGAWA teaches: An imprint apparatus that forms a pattern in a plurality of shot regions of a substrate by bringing a pattern region of a mold into contact with an imprint material and curing the imprint material (It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). In the alternative, NAKAGAWA teaches an imprint apparatus that forms a pattern in a plurality of shot regions and curing the material [0016]), the apparatus comprising: a deformation mechanism configured to deform the pattern region (NAKAGAWA teaches a pressure unit (18) to deform the pattern , the deformation mechanism including an actuator configured to apply a force to a side surface of the mold (NAKAGAWA teaches the pressure unit (18) deforms the pattern region by adding a force to a plurality of portions on the side surface of the mold (7) [0020]), wherein, for each shot region, after first processing of applying a first deformation amount to the mold by applying the force to the side surface of the mold by the actuator is executed (NAKAGAWA teaches that the pattern region (7a) is a rectangular shape, however, the pattern region (7a) sometimes includes a deformation component such as a magnification component or a trapezoidal component [0020]. The deformation component can be corrected by the pressure unit (18) and the pressure unit (18) can includes a plurality of actuators [0020]. NAKAGAWA teaches at least one region among the pattern (7a) and the shot region (12) is deformed based on information obtained in advance [0030]), second processing of curing the imprint material is executed in a state in which the imprint material and the pattern region are in contact with each other (NAKAGAWA teaches a curing unit (2) passes through the mold (7) to irradiate the substrate (11), which occurs after the second deformation step [0020; 0028]) and a second deformation amount is applied to the mold by applying the force to the side surface of the mold by the actuator to reduce an overlay error between the shot region and the pattern region (NAKAGAWA teaches in order to accurately overlay the pattern region and the shot region (12), the pressure unit may deform the shot region as well as the pattern region [0025]. NAKAGAWA teaches the control unit (6) teaches an alignment step that can include a deforming step of deforming the pattern region and the shot region, and an “overlay step” of overlaying the pattern region and the shot region [0029]. NAKAGAWA teaches the deforming step and the overlay step are two different corrections for the pattern, and the overlay step includes a shift or magnification correction [0033]. NAKAGAWA further teaches a first deformation step (S102) is , wherein the first deformation amount is always larger than the second deformation amount with respect to the plurality of shot regions, or the first deformation amount is always smaller than the second deformation amount with respect to the plurality of shot regions (The method of operation of an apparatus is not pertinent to the patentability of the device [see MPEP § 2114] and the position is taken that the apparatus of NAKAGAWA is capable of performing the functions as claimed since all necessary and additional elements are disclosed and serve to function for the same purpose as claimed, i.e., imprint with overlay error correction.).  
In the alternative, NAKAGAWA is silent as to wherein the first deformation amount is always larger than the second deformation amount with respect to the plurality of shot regions, or the first deformation amount is always smaller than the second deformation amount with respect to the plurality of shot regions. In the same field of endeavor, imprinting apparatus, BABA teaches the mold deforming unit makes the pressure on the side of a second surface on the mold high [0029], while in the second deformation step, the pressure is small [0029; 0032], therefore making the first deformation amount larger than the second deformation amount. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify NAKAGAWA, by having the first deformation amount larger than the second deformation amount, as suggested by BABA, in order to enlarge the contact area between the mold and substrate [0032]. 
Regarding claim 6, NAKAGAWA teaches: further comprising a measurement device configured to measure an overlay error between each of the plurality of shot regions and the pattern region (NAKAGAWA teaches a detection unit (22) to detect the positions of marks that , wherein the second deformation amount is determined based on measurement by the measurement device (NAKAGAWA teaches the overlay step is a step of overlaying based on the result of the detection by each detection unit (22), the pattern region and the shot region so as to correct a low-order component such as shift correction or magnification correction between them [0033].).
Regarding claim 7, NAKAGAWA teaches: further comprising a measurement device configured to measure an overlay error between each of the plurality of shot regions and the pattern region (NAKAGAWA teaches a detection unit (22) to detect the positions of marks that detect an overlay error [0024; 0033]), wherein the first deformation amount is determined based on shape information of the plurality of shot regions that is acquired in advance (NAKAGAWA teaches at least one region among the pattern region and the shot region is deformed based on information obtained in advance [0031]), and the second deformation amount is determined based on measurement by the measurement device (NAKAGAWA teaches the overlay step is a step of overlaying based on the result of the detection by each detection unit (22), the pattern region and the shot region so as to correct a low-order component such as shift correction or magnification correction between them [0033].).
Regarding claim 8, NAKAGAWA teaches: wherein in the second processing, the second deformation amount is applied to the mold by the actuator to reduce the overlay error between the shot region and the pattern region in a state in which the imprint material and the pattern region are in contact with each other 
Regarding claim 9, NAKAGAWA teaches: wherein the overlay error includes a magnification component (NAKAGAWA teaches the overlay steps is a step of overlaying to correct a low-order component such as shift correction or magnification correction between hem [0033]). 
Regarding claim 11, NAKAGAWA teaches: An article manufacturing method comprising: forming a pattern on a substrate using an imprint apparatus that forms the pattern in a plurality of shot regions of a substrate by bringing a pattern region of a mold into contact with an imprint material and curing the imprint material (It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). In the alternative, NAKAGAWA teaches an imprint apparatus that forms a pattern in a plurality of shot regions and curing the material [0016]), the imprint apparatus comprising: a deformation mechanism configured to deform the pattern region (NAKAGAWA teaches a pressure unit (18) to deform the pattern region (7a) [0020]), the deformation mechanism including an actuator configured to apply a force to a side surface of the mold (NAKAGAWA teaches the pressure unit (18) deforms the pattern region by adding a force to a plurality of portions on the side surface of the mold (7) and the pressure unit (18) can includes a plurality of actuators [0020]), wherein, for each shot region, after first processing of applying a first deformation amount to the mold by applying the force to the side surface of the mold by the actuator is executed (NAKAGAWA teaches that the pattern region (7a) is a rectangular shape, however, the pattern region (7a) sometimes includes a deformation component such as a magnification component or a trapezoidal component [0020]. The deformation component can be corrected by the pressure , second processing of curing the imprint material is executed in a state in which the imprint material and the pattern region are in contact with each other (NAKAGAWA teaches a curing unit (2) passes through the mold (7) to irradiate the substrate (11), which occurs after the second deformation step [0020; 0028]) and a second deformation amount is applied to the mold by applying the force to the side surface of the mold by the actuator to reduce an overlay error between the shot region and pattern region (NAKAGAWA teaches in order to accurately overlay the pattern region and the shot region (12), the pressure unit may deform the shot region as well as the pattern region [0025]. NAKAGAWA teaches the control unit (6) teaches an alignment step that can include a deforming step of deforming the pattern region and the shot region, and an “overlay step” of overlaying the pattern region and the shot region [0029]. NAKAGAWA teaches the deforming step and the overlay step are two different corrections for the pattern, and the overlay step includes a shift or magnification correction [0033]. NAKAGAWA further teaches a first deformation step (S102) is before the second deformation step (S105), which includes using the pressure unit (18) [Fig. 2; 0038-0039]. NAKAGAWA also teaches the overlay step is a deformation step [0045]), wherein the first deformation amount is always larger than the second deformation amount with respect to the plurality of shot regions, or the first deformation amount is always smaller than the second deformation amount with respect to the plurality of shot regions (The method of operation of an apparatus is not pertinent to the patentability of the device [see MPEP § 2114] and the position is taken that the apparatus of NAKAGAWA is capable of performing the functions as claimed since all necessary and additional elements are disclosed and serve to function for the same ; performing processing of the substrate on which the pattern is formed in the forming (NAKAGAWA teaches the substrate goes through the pattern processing and is formed [0028-0029]); and manufacturing an article from the processing substrate (NAKAGAWA teaches the process produces an article from the processing substrate process [0002; 0050]).
In the alternative, NAKAGAWA is silent as to wherein the first deformation amount is always larger than the second deformation amount with respect to the plurality of shot regions, or the first deformation amount is always smaller than the second deformation amount with respect to the plurality of shot regions. In the same field of endeavor, imprinting apparatus, BABA teaches the mold deforming unit makes the pressure on the side of a second surface on the mold high [0029], while in the second deformation step, the pressure is small [0029; 0032], therefore making the first deformation amount larger than the second deformation amount. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify NAKAGAWA, by having the first deformation amount larger than the second deformation amount, as suggested by BABA, in order to enlarge the contact area between the mold and substrate [0032].
Regarding claim 12, NAKAGAWA teaches: An imprint method of forming a pattern in a plurality of shot regions of a substrate by bringing a pattern region of a mold into contact with an imprint material and curing the imprint material (It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). In the alternative, NAKAGAWA teaches an imprint apparatus that forms a pattern in a plurality of shot regions and , the method comprising: for each shot region, first processing of applying a first deformation amount to the mold by applying force to a side surface of the mold by an actuator (NAKAGAWA teaches the pressure unit (18) deforms the pattern region by adding a force to a plurality of portions on the side surface of the mold (7) and the pressure unit (18) can includes a plurality of actuators [0020]. NAKAGAWA teaches that the pattern region (7a) is a rectangular shape, however, the pattern region (7a) sometimes includes a deformation component such as a magnification component or a trapezoidal component [0020]. The deformation component can be corrected by the pressure unit (18) and the pressure unit (18) can includes a plurality of actuators [0020]. NAKAGAWA teaches at least one region among the pattern (7a) and the shot region (12) is deformed based on information obtained in advance [0030]), and second processing of curing the imprint material after the first processing in a state in which the imprint material and the pattern region are in contact with each other (NAKAGAWA teaches a curing unit (2) passes through the mold (7) to irradiate the substrate (11), which occurs after the second deformation step [0020; 0028]) and a second deformation amount is applied to the mold by applying the force to a side surface of the mold by the actuator to reduce an overlay error between the shot region and the pattern region (NAKAGAWA teaches in order to accurately overlay the pattern region and the shot region (12), the pressure unit may deform the shot region as well as the pattern region [0025]. NAKAGAWA teaches the control unit (6) teaches an alignment step that can include a deforming step of deforming the pattern region and the shot region, and an “overlay step” of overlaying the pattern region and the shot region [0029]. NAKAGAWA teaches the deforming step and the overlay step are two different corrections for the pattern, and the overlay step includes a shift or magnification correction [0033]. NAKAGAWA further teaches a first deformation step (S102) is before the , wherein the first deformation amount is always larger than the second deformation amount with respect to the plurality of shot regions, or the first deformation amount is always smaller than the second deformation amount with respect to the plurality of shot regions ( The method of operation of an apparatus is not pertinent to the patentability of the device [see MPEP § 2114] and the position is taken that the apparatus of NAKAGAWA is capable of performing the functions as claimed since all necessary and additional elements are disclosed and serve to function for the same purpose as claimed, i.e., imprint with overlay error correction.).
In the alternative, NAKAGAWA is silent as to wherein the first deformation amount is always larger than the second deformation amount with respect to the plurality of shot regions, or the first deformation amount is always smaller than the second deformation amount with respect to the plurality of shot regions. In the same field of endeavor, imprinting apparatus, BABA teaches the mold deforming unit makes the pressure on the side of a second surface on the mold high [0029], while in the second deformation step, the pressure is small [0029; 0032], therefore making the first deformation amount larger than the second deformation amount. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify NAKAGAWA, by having the first deformation amount larger than the second deformation amount, as suggested by BABA, in order to enlarge the contact area between the mold and substrate [0032].
Regarding claim 13, NAKAGAWATORII teaches: An article manufacturing method comprising: forming a pattern on a substrate using the imprint method defined in claim 12 (TORII teaches the a process that transfers a pattern of a mold onto a substrate by imprinting the ; and performing processing of a substrate on which the pattern is formed in the forming, wherein an article is manufactured from the substrate having undergone the processing (NAKAGAWA teaches the substrate goes through pattern processing of the substrate [0002; 0028-0029; 0050]).
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (U.S. PGPUB 2016/0077451), hereinafter NAKAGAWA, and Baba et al. (U.S. PGPUB 2016/0354969), hereinafter BABA, as applied to claim 1 above, and further in view of YAMAMOTO (U.S. PGPUB 2014/0367874).
Regarding claim 2, NAKAGAWA and BABA are silent as to the first deformation amount being constant. In the same field of endeavor, imprint devices, YAMAMOTO further teaches: wherein the first deformation amount is constant in all the plurality of shot regions on which the pattern is to be formed (YAMAMOTO does not explicitly teach all the first deformation amounts are constant; however, it does show that the first deformation amounts could be constant as shown in Figure 6, where shot regions 7 and 10 are 2.87, indicating that the deformation amounts can be constant. Furthermore, it would be obvious to one of ordinary skill in the art that the apparatus of YAMAMOTO is capable of having constant deformation amounts [Fig. 6]. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 
Regarding claim 5, YAMAMOTO further teaches: wherein the first deformation amount is determined for all of the plurality of shot regions on which the pattern is to be formed such that a difference between the first deformation amount and the second deformation amount for all the plurality of shot regions on which the pattern is to be formed is constant (YAMAMOTO shows the deformation amounts of each shot is different but the process is constant [Fig. 6; Fig. 8; 0038]. YAMAMOTO teaches that there can be two different correction amounts, which can include magnification as shown in Figure 6 and it would be obvious to have the amounts to be constantly different as the numbers are different for each shot as shown in Fig. 6. Furthermore, it would be obvious to one of ordinary skill in the art that the apparatus of NAKAGAWA is capable of having a magnitude relationship between the devices and deformation amounts. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (U.S. PGPUB 2016/0077451), hereinafter NAKAGAWA, and Baba et al. (U.S. PGPUB 2016/0354969), hereinafter BABA, as applied to claim 1 above, and further in view of HAYASHI (U.S. PGPUB 2011/0074064).
Regarding claim 6, NAKAGAWA and BABA teach all of the limitations as stated above. In the alternative, in the same field of imprinting, HAYASHI teaches an overlay error can be detected with a detector in the imprint apparatus [Abstract; 0025]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify NAKAGAWA and BABA, by having a detector for measuring the overlay error, as .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (U.S. PGPUB 2016/0077451), hereinafter NAKAGAWA, and Baba et al. (U.S. PGPUB 2016/0354969), hereinafter BABA, as applied to claim 1 above, and further in view of White et al. (U.S. PGPUB 2003/0081193), hereinafter WHITE.
Regarding claim 10, NAKAGAWA and BABA do not explicitly teach the overlay error includes a distortion component. In the same field of endeavor, imprinting, WHITE teaches the invention corrects overlay errors by laterally distorting the mask or wafer [0017]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify NAKAGAWA and BABA, by overlay error having a distortion component, as suggested by WHITE, in order to correct the overlay errors and with little misalignment [Abstract; 0013].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        
 /JACOB T MINSKEY/Primary Examiner, Art Unit 1748